Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 6 is sufficient to overcome the 35 USC 112 (b) set forth in the previous Office Action.
Applicant's arguments filed 04-07-2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-9, 11-19, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-9, 11-18, 21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Jones ( US 2013/0137969 ) in view of US Patent Wong et al US 6,980,000 (hereinafter Wong).
 	Regarding claim 1, Jones teaches a device with three dimensions (Abstract; flexible to allow the housing to distort in three dimensions), a posterior end, an anterior end, and a central section (see Fig. 7, 11, 12 ), which is bendable of (0004; flexible and/or elastic MRI antenna arrays for use in receiving MRI signals). a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising (0055; Referring to FIG. 1, a flexible blanket MRI antenna array in accordance with one embodiment of the present invention is shown generally as 1. The blanket array 1 includes sixteen flexible antenna elements (two of which are identified in FIG. 2 as 21) attached to a flexible substrate 2 that is similar to a thin blanket.);
a posterior end including first set of flexible RF coils (see Fig. 2 );
an anterior end including a second set of flexible RF coils (see Fig. 2 );
a central section extending between the posterior end and anterior end ( see Fig. 2 ), wherein the posterior end and the anterior end are bendable to the central section (Abstract; are flexible to allow the housing to distort in three dimensions to closely conform to contours of a patient.)

    PNG
    media_image1.png
    713
    549
    media_image1.png
    Greyscale


Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) and wherein the coil interfacing cables includes at least one balun (Fig. 2-4, balun 50.) Jones further discloses, 
wherein the coupling electronic portion (circuit boards 22, 30, 40) includes a decoupling circuit; and (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.)

a loop portion (Fig. 2b) comprising a couple electronic portion (Fig. 2b element 52 seen as a coupling electronics portion), and at least two parallel, distributed capacitance wire conductors encapsulated (Fig. 2b  first conductive trace 47 and secondary conductive trace 48) and separated by a dielectric material (Fig. 1 dielectric substrate 42).  
The first conductive trace 47 can be seen as a first conductor. The secondary conductive trace 48 can be seen as the second conductor. 
wherein the at least two distributed capacitance wire conductors are continuous along the entire length of the loop portion. 
Wong does not disclose the two conductors to not be continuous. The two conductive traces extends over the entire loop as shown according to the Fig. 2 seen as continuous along the entire length of the loop portion. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two distributed capacitance wire conductors as taught by Wong to provide a RF coil arrangement that demonstrates a significant advantage over the prior art with respect to sensitivity and signal-to-noise ratio taught by Wong (col. 9, lines 55 – col. 10, line 3)
	Regarding claim 2, Jones as modified above in view of claim 1, Jones further discloses a first set of flexible RF coils, which has 5 or 6 flexible RF coils (see Fig. 2). However, in regards to claim 2, Jones fails to teach explicitly disclose having 9 RF coils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modify Jones five or six flexible RF coils in a set to have nine flexible RF coils in a first set and in a second set include five flexible RF coils, since it has been held that a mere 
 	Regarding claim 3 Jones as modified above, disclose the elements in claim 2, Jones explicitly teaches of flexible antenna (0004;  The present invention… more particularly to flexible and/or elastic MRI antenna arrays for use in receiving MRI signals) arranged in three rows with the first row of three rows including 5 flexible antenna, with a second row of the three rows including 6 flexible antenna, and with a third row of three rows including 5 flexible antenna (see Fig. 2). Jones fails to explicitly have 4 RF coils of the first row, 3 flexible RF coils in the second row, and 2 flexible RF coils in the third row. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones so that the coils can be arranged  and include Jones three rows of flexible antenna to incorporating a different number of flexible antennae or in other words a different number of flexible RF coils, which would provide an alternative arrangement. Doing so would allow one of ordinary skill in the art to change the number of flexible RF coils within each row with respect to a portion of a patient’s body thereby increasing the S/N ratio by localizing the RF coils. Jones further discloses in paragraph (0097; specific embodiments have been shown and discussed, various modifications may of course be made, and the invention is not limited to the specific forms or arrangement of parts and steps described herein). Changing the different number of coils to be a different arrangement can allow for localizing coils to yield a higher S/N ratio (0012; local coils typically yield a higher signal-to-noise (S/N) ratio than that obtainable using the larger whole body antenna.) to do so would improve the S/N ratio.
 	Regarding claim 4, Jones as modified above in view of claim 3, discloses overlapping coils between rows with the first row positioned closer to a terminating edge of the posterior end than the second row, and with the third row positioned further from the first row than the second row (see Fig. 2). 
, Jones as modified above disclose the elements of claim 4, above, in addition, Jones discloses (0013; to obtain a higher S/N ratio for RF coil assembly by reducing the size or presents a disadvantage to imaging tissues... changing the size is required to imaging different regions of the patient). Jones fails to explicitly teach a diameter of one set of flexible RF coils being greater than a diameter of each flexible RF coil of the second and third row. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modify Jones discloser to change the diameter of the flexible RF coil or coils to make a diameter greater than one row over the other(s). Doing so would allow an assembly of flexible RF coils to image different regions of the patient by changing the diameter or eccentricity of flexible RF coils, and influence the S/N ratio. Refer to paragraph 0013. 
 	Regarding claim 6, Jones as modified disclose claim 1 as set forth above, but, in addition Jones further teaches having the central section include a third set of flexible RF coils including two flexible coils (see Fig. 2 below, Further see para. 0034; The array may be configured to be worn over any portion of a patient's body, including the pelvis, shoulder, and the entire body.);  

    PNG
    media_image2.png
    692
    667
    media_image2.png
    Greyscale

However, Jones fails to teach that each including a loop portion comprising at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material. 
Wong teaches these limitations:
each including a loop portion (Fig. 2b) comprising at least to parallel, distributed capacitance wire conductors encapsulated (Fig. 2b  first conductive trace 47 and secondary conductive trace 48) and separated by a dielectric material (Fig. 2b dielectric substrate 42)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two parallel distributed capacitance wire conductors as taught by Wong to provide a RF coil arrangement that demonstrates a significant 
	Regarding claim 7, Jones as modified above disclose the elements of claim 6, and further teaches discloses (0013; to obtain a higher S/N ratio for RF coil assembly by reducing the size or presents a disadvantage to imaging tissues... changing the size is required to imaging different regions of the patient). Jones fails to explicitly teach a diameter of two flexible RF coils a third set of flexible RF coils is less than a diameter of each flexible RF coil of the first and second set of RF coils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modify Jones discloser to change the diameter of the flexible RF coil or coils to make a diameter of RF coils in a row less than one row over the other(s). Doing so would allow an assembly of flexible RF coils to image different regions of the patient by changing the diameter or eccentricity of flexible RF coils, and influence the S/N ratio. (see paragraph 0013) which explains reducing the size or changing the size can affect the S/N ratio seen as a common practice taught by Jones.
 	Regarding claim 8, Jones as modified above disclose the elements of claim 6 and further discloses (0013; to obtain a higher S/N ratio for RF coil assembly by reducing the size or presents a disadvantage to imaging tissues... changing the size is required to imaging different regions of the patient).  Jones fails to explicitly teach an eccentricity of each of the two flexible RF coils of a third set is different than an eccentricity of each flexible RF coil of the first and second set of RF coils.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modify Jones discloser to change the size or eccentricity of the flexible RF coil or coils to make a eccentricity different one row over the other(s). Doing so would allow an assembly of flexible RF coils to image different regions of the patient by changing the diameter or eccentricity of flexible RF coils, and influence the S/N ratio. (see paragraph 0013) which explains 
 	Regarding claim 9, Jones as modified above disclosed the elements in claim 6 Jones further discloses overlapping coils of a third set of flexible RF coils with a first set of flexible RF coils overlapping a corresponding flexible RF coil of the first set or second set of flexible RF coils and wherein the two flexible RF coils overlap each other (see Fig. 2). 
Regarding claim 11, Jones as modified above disclose the elements of claim 1, Jones further discloses an anterior end arranged in three rows with the one rows including 5 flexible RF coils and a second row including 6 flexible RF coils, and a third row with 5 flexible RF coils (see Fig. 2). Jones fails to explicitly teach an arrangement only one row including 3 flexible RF coils and another row with 2 flexible RF coils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones so that the coils can be arranged and include Jones three rows of flexible antenna thereby incorporating a different number of flexible antennae or in other words a different number of flexible RF coils, which would provide an alternative arrangement. Doing so would allow one of ordinary skill in the art to change the number of flexible RF coils within each row with respect to a portion of a patient’s body thereby increasing the S/N ratio by localizing the RF coils. Jones further discloses in paragraph (0097; specific embodiments have been shown and discussed, various modifications may of course be made, and the invention is not limited to the specific forms or arrangement of parts and steps described herein). Changing the different number of coils to be a different arrangement can allow for localizing coils to yield a higher S/N ratio (0012; local coils typically yield a higher signal-to-noise (S/N) ratio than that obtainable using the larger whole body antenna.) to do so would improve the S/N ratio. 

 claim 12, Jones as modified above in view of claim 11, discloses overlapping coils between rows with the first row positioned closer to a terminating edge of the anterior end than the second rows (see Fig 2). 
	Regarding claim 13, Jones as modified above disclose the elements of claim 12 and further discloses (0013; to obtain a higher S/N ratio for RF coil assembly by reducing the size or presents a disadvantage to imaging tissues... changing the size is required to imaging different regions of the patient). Jones fails to explicitly teach a diameter of a first row of flexible RF coils being greater than a diameter of each flexible RF coil of the second row. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modify Jones discloser to change the diameter of the flexible RF coil or coils to make a diameter greater than one row over the other(s). Doing so would allow an assembly of flexible RF coils to image different regions of the patient by changing the diameter or eccentricity of flexible RF coils, and influence the S/N ratio. (see paragraph 0013) which explains reducing the size or changing the size can affect the S/N ratio seen as a common practice taught by Jones.
Regarding claim 14, Jones as modified disclose all the elements of claim 1 above; Jones further discloses, 
comprising a coil-interfacing cable (52) extending outward from a port of the RF coil assembly (1), wherein the cable is electrically connected to the first and second sets of RF coils. (see Fig. 2 below)

    PNG
    media_image3.png
    748
    583
    media_image3.png
    Greyscale



Regarding claim 15, Jones as modified disclose all the elements of claim 1 above; Jones further discloses, 
comprising two coil-interfacing cables extending (52)  from two ports of the RF coil assembly, (52) wherein one cable is electrically connected to the first set of RF coils, and the other cable is electrically connected to the second set of RF coils. (see Fig. 2 below)

    PNG
    media_image4.png
    748
    583
    media_image4.png
    Greyscale

 	Regarding claim 16, Jones discloses a wearable radio frequency coil assembly for a magnetic resonance imaging system. (0055; Referring to FIG. 1, a flexible blanket MRI antenna array in accordance with one embodiment of the present invention is shown generally as 1. The blanket array 1 includes sixteen flexible antenna elements (two of which are identified in FIG. 2 as 21) attached to a flexible substrate 2 that is similar to a thin blanket.)
a body configured (see Fig. 1) to be worn (0083; wearable garment that is designed to be worn by a person) by the subject being scanned, the body comprising:
a posterior end including a first set of flexible RF coils (see Fig. 2), where in the posterior end is configured to wrap around a posterior side of the subject (see Fig. 7).
an anterior end including a second set of flexible RF coils (see Fig. 2), where in the anterior end is configured to wrap around the anterior side of the subject (see Fig. 7); and
a central section (see Fig. 2, 7) extending between the posterior end and the anterior end. 
Note; Jones discloses in paragraph (0097; While specific embodiments have been shown and discussed, various modifications may of course be made, and the invention is not limited to the specific forms or arrangement of parts and steps described herein) 
Note; Jones teaches the coupling electronic portion including (circuit boards 22, 30, 40) a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) and wherein the coil interfacing cables includes at least one balun (Fig. 2-4, balun 50.) Jones further discloses, 
wherein the coupling electronic (circuit boards 22, 30, 40) portion includes a decoupling circuit; and (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.)
However, Jones fails to explicitly teach the following taught by Wong:
a loop portion (Fig. 2b) comprising a couple electronic portion (Fig. 2b element 52 seen as a coupling electronics portion), and at least two parallel, distributed capacitance wire conductors encapsulated (Fig. 2b  first conductive trace 47 and secondary conductive trace 48) and separated by a dielectric material (Fig. 1 dielectric substrate 42).  
The first conductive trace 47 can be seen as a first conductor. The secondary conductive trace 48 can be seen as the second conductor. 
wherein the at least two distributed capacitance wire conductors are continuous along the entire length of the loop portion. 
Wong does not disclose the two conductors to not be continuous. The two conductive traces extends over the entire loop as shown according to the Fig. 2 seen as continuous along the entire length of the loop portion. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two distributed capacitance wire conductors as taught by Wong to provide a RF coil arrangement that demonstrates a significant advantage over the prior art with respect to sensitivity and signal-to-noise ratio taught by Wong (col. 9, lines 55 – col. 10, line 3)
 	Regarding claim 17, Jones as modified above disclose the elements in claimed 16, discloses a wearable RF coil assembly for a MRI system consisting of different number RF coil sets, each set having a different number of RF coils (see Fig. 2). Jones discloses the wearable RF coil assembly to be “a housing that is sufficiently flexible to allow said housing to be draped over or wrapped about a portion of the patient and distort in three dimensions to closely conform to contours of the patient ( see claim 1 )“ Jones fails to explicitly teach a set of RF coils consisting of 9 RF coils elements, a second set of 5 RF coils elements, and a third set consisting of 2 RF coil elements.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones teaching by embedding sets of flexible RF coils with a flexible material with a different number of RF coils for each set. Doing so would allow a wearable RF coil assembly to wrap around any portion of a patient’s body due to the flexible RF coils and flexible materials.
	Regarding claim 18, Jones as modified above disclose the elements of claim 16, discloses a wearable RF coil assembly wherein the body is formed of a flexible material, the first and second set are embedded to the flexible material ( see FIG 2, see para. 0038 and 0039: “[0038] In accordance with another embodiment of the invention the elements and associated circuitry are miniaturized and enclosed within the flexible foam housing as described to create garments that may be worn by the subjects in order to specifically target certain anatomies with the best possible anatomical fit of an antenna array so as to yield more optimal S/N ratio from that anatomy. The flexible antenna elements may be attached to a stretchy or elastic material and covered with another layer of the same type of material to create a stretchable garment that fits a range of patient sizes. [0039] The invention also includes a flexible garment with embedded antenna elements that are allowed to contort in shape by a controlled amount and facilitate a certain amount of stretching in the directions of stretch of the garment.“ ) each set is embedded to the flexible material (see FIG 2). Jones fails to explicitly teach of the flexible material to be transparent to RF signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones teaching by embedding sets of flexible RF coils with a flexible material with a different number of RF coils to yield optimal S/N ratio to target anatomical parts of a patient. Doing so would allow a wearable RF coil assembly and elements to wrap around any portion of a patient’s body, due to the flexible RF coils and flexible materials, to be imaged a portion of the patient’s body.
Regarding claim 21, Jones as modified above disclose all the elements of claim 1; in addition, Wong discloses, 
a distributed capacitance loop formed by the distributed capacitance wire conductors is void of discrete or lumped a capacitive and inductive components 
Wang discloses in the (Abstract; NMR coils are formed from transmission line comprising a tuned LC circuit determined substantially from the distributed capacitance and inductance of the transmission line operated in common mode). Fig. 2b demonstrates the capacitance loop is formed by the distributed capacitance wire (see elements 47 and 48) and the circular/loop capacitor in the Fig which is configured with elements 47 and 48. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two distributed capacitance wire conductors as taught by Wong Figure 2 to provide a RF coil arrangement that demonstrates a significant advantage over the prior art with respect to sensitivity and signal-to-noise ratio taught by Wong (col. 9, lines 55 – col. 10, line 3)
Regarding claim 22, Jones as modified above disclose all the elements of claim 1; in addition, Wong discloses, where in the length of the distributed capacitance wire conductors is varied to achieve the desired value of the distributed capacitance. (col 5. Lines 6-7; The inner and outer conductors need not be of equal length.) (col. 5, lines 20-25; While the length of the inner conductor 36 is chosen (for the characteristics of the coax) to provide a desired value of distributed capacitance c.sub.d, the radius r, or the general periphery of the loop portion of the surface coil is somewhat selectable, preferably to establish the RF field distribution of the coil.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two distributed capacitance wire conductors which need not be of equal length seen as varied length as taught by Wong Figure 2 to provide a RF coil arrangement that demonstrates a significant advantage over the prior art with respect to sensitivity and signal-to-noise ratio taught by Wong (col. 9, lines 55 – col. 10, line 3) and further provide desired the distributed capacitance value (col. 5, lines 20-25; While the length of the inner conductor 36 is chosen (for the characteristics of the coax) to provide a desired value of distributed capacitance c.sub.d, the radius r, or the general periphery of the loop portion of the surface coil is somewhat selectable, preferably to establish the RF field distribution of the coil.) 

wherein the at least two distributed capacitance wire conductors include planar strips 
(Fig. 2a- inner conductor 36 and outer conductor 32) (col. 5, lines 28-29; Turning now to FIG. 2b, there is shown a stripline embodiment corollary to the coaxial surface coil of FIG. 2a.) Note; Fig. 2b is the same embodiment of Fig .2a, realized in a stripline. Fig. 2c is the same embodiment of Fig. 2a, realized in a twisted pair. FIGS. 2a-c are different implementations of the same embodiment of the invention. 
See motivation with respect to claim 1 above with regards to modifying Jones with the wire conductors of figures 2A and 2B of Wong. 
Regarding claim 24, Jones as modified above discloses all the element of claim 1, Wong further discloses,  
wherein the at least two distributed capacitance wire conductors are twisted upon one another. (Wong discloses in Fig. 2c a twisted configuration of at least two distributed capacitance wire conductors) 
Note; Fig. 2b is the same embodiment of Fig .2a, realized in a stripline. Fig. 2c is the same embodiment of Fig. 2a, realized in a twisted pair. FIGS. 2a-c are different implementations of the same embodiment of the invention. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Jones as modified configuration of figure 2a to be in a twisted configuration instead of a stripline. The motivation to do this would be known techniques taught by Wong to form a twisted pair transmission line to achieve a tuned circuit in the form of an NMR coil to achieve double resonant properties (col. 2, lines 12-14)(col. 8, lines 54-55). Another motivation to form such a known 


	 Regarding claim 26, Jones as modified above discloses all the element of claim 1, further Jones teaches, 
wherein the coupling electronics portion (circuit boards 22, 30, 40) includes an impedance inverter circuit having an impedance matching network (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.) and an input balun (Fig. 2-4, balun 50.).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wong,  as applied to claim 16 above, in further view of Andresen ( US 2017/0248391 A1 ). 
 	Regarding claim 19, Jones as modified disclose the elements in claim 18, but fails to explicitly teach the flexible material includes one or more layers of meta-aramid material. Andresen discloses a flexible wearable garment comprising of (Claim 1; one or more first-textile layers, said first-textile layers comprising yarn comprised of fibers selected from one of a meta-aramid fiber, an ultra-high molecular weight polyethylene fiber, a polyethylene terephthalate fiber, a cellulose fiber, a polyamide fiber, a mixture of para-aramid fibers and meta-aramid fibers and a mixture of para-aramid fibers and carbon fibers, or a combination thereof). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Jones as modified with the teachings of  Andresen having a flexible wearable garment to includes one or more layers of meta-aramid material and exclude the other textile fibers. Doing so would allow a wearable RF coil assembly to include a flexible material to be protective and garment made thereof. 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wong, as applied to claim 1 above, in further view of US Patent Findeklee et al US 10,274,555 B2 (hereinafter Findeklee).
	Regarding claim 25, Jones as modified above discloses all the element of claim 1, Jones further discloses, 
wherein the coupling electronics portion includes a pre-amplifier having an impedance value which is less than 5 ohms at a resonance frequency. 
Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33). Further Jones teaches, in MRI, its is known to include the use of low impedance amplifiers and matched input isolation reactances that create a high impedance “trap” to the mutually induced currents from one element to another (0040). Less than 5 ohms is seen as a low impedance. Although Jones fails to explicitly teach the impedance value of less than 5 ohms at a resonance frequency. Findeklee in MRI, discloses, (col. 12 lines 36-54; The first resonance of this structure is excited by a single point at the end of the structure. Assuming a quality factor of 500 for the capacitors, the simulation predicts an input impedance of about 5 ohms, which can be easily matched to the feeding system… The structure needs just about 600 W for generating 13.5 uT at 3T frequency. This is roughly a half to third of some similar body coils)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Jones as modified low impedance input in view of Findeklee known use of as about 5 ohms for an impedance input seen as less than 5 ohms. The motivation to do this would be to mutually induced currents from one element to another taught by Jones (0040). 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wong, as applied to claim 1 above, in further view of US Patent Application Publication Driesel et al US 2014/0197832 (hereinafter Driesel).
Regarding claim 27, Jones as modified above discloses all the element of claim 1, 
wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two distributed capacitance wire conductors to short.
Fig.3, Jones further discloses a decoupling capacitor 29 connected in series connected to a decoupling diode 38 (0064) connected to board 30 circuitry which is in turn connected to an independent twisted wire 34. (see paragraph 0059) wherein Jones teaches the coupling electronics portion further includes a decoupling circuit. Jones teaches that, in MRI it is known to include a decoupling diodes to coil loop elements to boost the signals coming from the coil loops (Jones, Fig.2 cables 33)
However, Jones and Wong fail to which when turned on causes the at least two distributed capacitance wire conductors to short. 
Driesel teaches these limitations refer to paragraph 0043. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Jones as modified with Driesel because Driesel teaches a it is known to use PIN diodes to short-circuit the conductor loops (Driesel, 0043). The motivation to do this would be to tune the resonance circuit to the desired new frequency (Driesel 0045).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Wong,  as applied to claim 1 above, in further view of US Patent Publication Stormont et al 2016/356868 (hereinafter Stormont) 
Regarding claim 28, Jones as modified above discloses all the element of claim 14, 
wherein the coil-interfacing cable (Fig. 2- cable 52)  includes a central conductor and a plurality of common mode traps that are tuned independently. 
Jones discloses a balun ( which is also a common-mode trap/choke ) (Fig. 2-4, balun 50.)  Jones further teaches (0070; This is best achieved with a tuned trap or Balun 50 (FIG. 4)…There are sixteen Baluns 50). There is one balun 50 per system cable 52 see FIG. 1) 
Jones fails to teach multiple baluns on one coil interfacing cable that are tuned independently. 
This is taught by Stormont in paragraph 0028. Please refer to the US Patent Publication published Dec, 8, 2016. 
It would have been obvious to person of ordinary skilled in the art before the effective filing date of the claim invention to have modified Jones coil interfacing cable which included one trap per system to include Stormont’s common mode traps to a cable in order to help distribute voltage over a larger area (0028). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793